Pannell, Judge.
This was an action by Mrs. Melba Adamson against Aetna Life Insurance Company seeking to recover for the alleged accidental death of her husband, the suit being based upon an accidental death benefit policy issued by the defendant. The trial judge, after hearing, entered an order for summary judgment in favor of the defendant. The plaintiff appealed. There was transmitted to this court by the clerk of the court below a supplement to the original record containing the deposition of a Dr. Stivers, this supplemental record being numbered as pages 1 through 22. The brief of the appellant contains no references to the record of any sort, but does contain several references to page numbers and line numbers of the deposition of Dr. Stivers, these references being four in number, three of which refer to pages 28, 31 and 32. There are no such pages in the supplemental record. The other reference is to page 20, but that page does not contain the testimony described in appellant’s brief.• Held:
In view of the fact that neither the enumeration of errors nor the brief of the appellant refers to the pages in the record where the matters might be found shedding light upon appellant’s contention that there were issues of fact for the jury to determine, and the appellant failing to point out any evidence in the record which makes such issues of fact, the enumeration of error will be considered as abandoned, and the judgment of the lower court must be affirmed. See Rule 17 of this court in 111 Ga. App. 890; Clark v. Perrin, 225 Ga. 571 (170 SE2d 236). See also Waters v. Arrendale, 223 Ga. 617 (157 SE2d 289).

Judgment affirmed.


Jordan, P. J., and Quillian, J., concur.